CCA 201000220. Notice is hereby given that a certificate for review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals was filed under Rule 22 on this date, on the following issues:
WHETHER THE NAVY-MARINE CORPS COURT OF CRIMINAL APPEALS ERRED IN REVIEWING THE IMPLIED BIAS ISSUE DE NOVO, RATHER THAN REVIEWING THE IMPLIED BIAS ISSUE UNDER THE STANDARD OF LESS DEFERENCE THAN ABUSE OF DISCRETION, BUT MORE DEFERENCE THAN DE NOVO AS SET FORTH IN UNITED STATES v. BAGSTAD, 68 M.J. 460 (C.A.A.F. 2010)?
WHETHER THE LOWER COURT FAILED TO APPLY THE IMPLIED BIAS TEST THAT ASKS WHETHER, CONSIDERED OBJECTIVELY, MOST PEOPLE IN THE SAME POSITION WOULD BE PREJUDICED, REITERATED IN 2010 IN BAGSTAD, AND INSTEAD ERRONEOUSLY APPLIED A TEST ASKING WHETHER THE MEMBER’S CIRCUMSTANCES DO INJURY TO THE PERCEPTION OR APPEARANCE OF FAIRNESS IN THE MILITARY JUSTICE SYSTEM?
WHETHER THE LOWER COURT ERRED IN REVERSING THE MILITARY JUDGE AND SETTING ASIDE THE FINDINGS AND SENTENCE FOR IMPLIED BIAS WHERE THE MEMBER SUBMITTED A WRITTEN REQUEST, WHICH WAS DENIED, THAT THE MILITARY *352JUDGE ASK A WITNESS DO YOU THINK THAT PEDOPHILES CAN BE REHABILITATED?
Appellant will file a brief in accordance with Rule 24 on the certified issues on or before the 17th day of October, 2011. Appellee will file a brief no later than 30 days after the filing of Appellant’s brief. Appellant may file a reply no later than 10 days after the filing of Appellee’s brief.